

Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
 
This Share Exchange Agreement (this "Agreement") is made and entered into on
November 7, 2008, by and among Silver Reserve Corp., a Delaware corporation, as
buyer (the "Company"); Infrastructure Materials Corp. US a Nevada corporation (
“Infrastructure” ); and Todd Montgomery, the sole Shareholder of Infrastructure
(the "Shareholder").
 
RECITALS:
 
A. As of Closing the Shareholder will own of record and beneficially all of the
issued and outstanding shares of capital stock of Infrastructure (the
"Infrastructure Shares").
 
B. The Shareholder desires to sell to the Company, and the Company desires to
purchase from the Shareholder, the Infrastructure Shares, on the terms and
subject to the conditions of this Agreement.
 
C. As of the Closing Infrastructure will own or have the exclusive right to
explore the mineral claims as more particularly described in SCHEDULES A of this
Agreement (collectively referred to herein as the “Properties”).
 
NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and undertakings contained herein, and for other good and valuable
consideration, and subject to the terms and conditions of this Agreement, the
parties hereto agree as follows.
 

1.
THE EXCHANGE.

 
1.1 Sale and Purchase of the Infrastructure Shares. On the terms and subject to
conditions of this Agreement, at the Closing (as defined below), the Shareholder
shall sell, transfer, assign, convey and deliver to the Company, free and clear
of all adverse claims, security interests, liens, claims and encumbrances (other
than restrictions under applicable securities laws or as expressly agreed to
herein by the Company), and the Company shall purchase, accept and acquire all
of the Infrastructure Shares from the Shareholder, such purchase and sale being
herein sometimes referred to as the "Exchange." At Closing, the Company shall
receive good and merchantable title to the Infrastructure Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2 Issuance of Exchange Shares. In full payment for the Infrastructure Shares,
the Company shall issue and deliver to the Shareholder, $198,512.00 (the
Purchase Price) subject to adjustments representing all of the costs incurred by
the Shareholder in accruing properties and incorporating Infrastructure to be
payable with 397,024 common shares of the Company (the "Exchange Shares") at
$0.50 per share. The Exchange Shares, will, when issued, be validly issued,
fully paid, and nonassessable; and the sale, issuance and delivery of the
Exchange Shares on the terms herein contemplated will be authorized by all
requisite corporate action of the Company; and the Exchange Shares will not be
subject to any preemptive rights, options or similar rights on the part of any
Shareholder or creditor of the Company or any other person. The Exchange Shares
will be issued at Closing (as defined below) pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
pursuant to Section 4(2) of the Securities Act. Upon issuance, the Exchange
Shares will be considered “restricted” shares and may not be transferred or
re-sold unless an exemption for such transfer is available or the re-sale is
covered by a registration statement filed under the Securities Act.
 
1.3 Restrictive Legend on Shares. When issued the certificates evidencing the
Exchange Shares will bear a restrictive legend substantially in the following
form:
 
"The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and are "restricted
securities" as that term is defined in Rule 144 under the Securities Act. These
shares may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Securities Act, or
pursuant to an exemption from registration under the Securities Act."
 
1.4 Closing. Subject to the conditions precedent set forth herein, the Closing
of all transactions herein contemplated (the "Closing") shall take place the
execution of this Agreement by all of the parties. This Agreement shall be
effective and binding when signed by all parties.
 
1.5 Appointment of Officers and Directors. At Closing, Mason Douglas shall be
appointed as a director and secretary of Infrastructure and Todd Montgomery
shall remain as a director and President
 
 
 

--------------------------------------------------------------------------------

 
 
1.6 Further Assurances. Infrastructure and the Shareholder agree to execute all
documents and instruments and to take or to cause to be taken all actions which
the Company deems necessary or appropriate to complete the transactions
contemplated by this Agreement, whether before or after the Closing.
 
1.7 Public Filing. Upon execution and or Closing of this Agreement, the Company
shall prepare and file such documents as are necessary to comply with all
applicable U.S. Securities Laws and regulations, including a report on Form 8-K.
The parties agree to cooperate in the preparation of such filings.
 

2.
OTHER AGREEMENTS OF THE PARTIES.

 
2.1 Infrastructure to Provide Financial Records. Infrastructure at Closing shall
provide financial records, including receipts for incorporation costs and all
other expenditures incurred since the date of inception (collectively referred
to herein as “Financial Data”).
 

3.
REPRESENTATIONS AND WARRANTIES OF INFRASTRUCTURE AND SHAREHOLDER. 

 
Infrastructure and the Shareholder hereby represent and warrant to the Company
that the following are true and correct as of the Closing:
 
3.1 Organization and Standing. Infrastructure and is and on the Closing will be
duly organized, validly existing and in good standing under the laws of the
State of Nevada with all requisite power and authority to carry on the business
in which it is engaged, to hold mineral claims on mineral rights and other
assets it may own, and are duly qualified and licensed to do business and is in
good standing in all jurisdictions where the nature of their business makes such
qualification necessary.
 
3.2 Capitalization. Other than the Infrastructure Shares to be conveyed to the
Company pursuant to this Agreement, no other shares of capital stock have been
issued. All of the issued and outstanding share of capital stock of
Infrastructure have been duly authorized, validly issued, and are fully paid and
non assessable. Infrastructure does not have outstanding any option, warrant or
similar instrument that entitles its holder to acquire shares and is not a party
to or bound by any agreement, instrument, arrangement, contract, obligation,
commitment or understanding of any character, whether written or oral, express
or implied, whereby Infrastructure is bound to issue shares of its capital stock
or any instrument or right convertible into or exchangeable for shares of its
capital stock, nor relating to the sale, assignment, encumbrance, conveyance,
transfer or delivery of any capital stock of Infrastructure of any type or
class.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened against or affecting Infrastructure or any
of its properties or assets in any court or by or before any governmental
department, commission, board, bureau, agency or other instrumentality, domestic
or foreign, or arbitration tribunal or other forum which, if determined
adversely to Infrastructure, would materially affect its business, prospects,
Properties or financial condition or Infrastructure's right to conduct its
mineral exploration business as being conducted or expected to be conducted.
There are no judgments, decrees, injunctions, writs, orders or other mandates
outstanding to which Infrastructure is a party or by which it is bound or
affected.
 
3.4 Estoppel. All statements made in this Agreement, or in any Schedule hereto,
or in any document or certificate executed and delivered herewith, by
Infrastructure are true, correct and complete as of the date of this Agreement
and will be so as of the Closing. All statements contained in any certificate
made by any official of Infrastructure and delivered to the Company shall be
deemed representations and warranties of Infrastructure and the Shareholder.
 
3.5 Compliance with Laws and Permits. To the best of its knowledge,
Infrastructure has complied in all material respects with its organizational
documents, including its articles of incorporation and bylaws (each as amended
to date), all applicable laws, regulations and rules, all applicable orders,
judgments, writs, decrees or injunctions of any local or county governments or
any department, agency or other instrumentality thereof, domestic (United
States), applicable to its business or Properties, and has not done or omitted
to do any act or acts which singly or in the aggregate are in violation of any
of the foregoing. To the best of its knowledge, Infrastructure has, except as
noted herein or in the Schedule hereto, obtained all licenses and permits
necessary to explore its Properties and carry out its operations, is not in
violation of any such license or permit and has not received any notification
that any revocation or limitation thereof is pending or threatened.
 
 
 

--------------------------------------------------------------------------------

 
3.6 No Undisclosed Material Liabilities. Infrastructure has not incurred any
liabilities or obligations whatever (whether direct, indirect, accrued,
contingent, absolute, secured or unsecured or otherwise) affecting or related to
the Properties, including liabilities as mortgagor, guarantor or surety or
otherwise for debts or the obligations of others and tax liabilities due or to
become due. There is no basis for any material claim against Infrastructure's
Properties or assets. Infrastructure has no creditors or agreement with another
third party whose prior consent might be required by law to the sale of the
Properties.
 
3.7 Material Transactions and Adverse Changes. Except as has been disclosed in
writing to the Company , Infrastructure has not, and as of the Closing will not
have: (i) suffered any material adverse change in its assets taken as a whole;
(ii) suffered any damage or destruction in the nature of a casualty loss to any
one or more of its assets, whether or not covered by insurance, which singly or
in the aggregate are materially adverse to the Properties or business of
Infrastructure; (iii) made any change in any method of accounting or accounting
practice, including the revaluation of any of its assets; or (iv) agreed in
writing or otherwise to take any action prohibited by this Agreement.
 
3.8 Taxes. All taxes applicable to Infrastructure, its Properties or other
assets and/or to the Infrastructure Shares (including the transfer of such
Infrastructure Shares), including any income, excise, unemployment,
occupational, franchise, ad valorem and other taxes, duties, assessments or
charges levied, assessed or imposed upon Infrastructure by the Government or
subdivision or instrumentality thereof have been duly paid (or will be paid as
of the Closing) or adequately disclosed to the Company and provided for, and all
required tax returns or reports concerning any such items have been duly filed.
Infrastructure has not waived any statute of limitations with respect to any tax
liability whatever for any period prior to the date of this Agreement or agreed
to any extension of time with respect to a tax assessment or liability.
 
 
 

--------------------------------------------------------------------------------

 
3.9 Indebtedness to and from Affiliates. Infrastructure is not indebted to any
officer, director, employee or Shareholder thereof, or any affiliate of such
persons, as of the date of this Agreement, and no money or property is owed to
Infrastructure by any officer, director, employee or Shareholder thereof or any
affiliate of such persons, and none will be owed as of the Closing.
 
3.10 Documents Genuine. All originals and/or copies of Infrastructure
organizational documents, including articles of incorporation and bylaws, each
as amended to date, and all minutes of meetings and written consents of
directors and Shareholder in lieu of meetings of directors and/or Shareholder of
Infrastructure, Financial Data, and any and all other documents, material, data,
files, or information which have been or will be furnished to the Company, are
and will be true, complete, correct and unmodified originals and/or copies of
such documents, information, data, files or material.
 
3.11 Employees and Salaries. Infrastructure will have no employees at the
Closing.
 
3.12 Authorization and Validity. The execution, delivery and performance by
Infrastructure of this Agreement and any other agreements contemplated hereby,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized by Infrastructure and all necessary approvals of the
Shareholder of Infrastructure will have been obtained by the Closing. This
Agreement and any other agreement contemplated hereby have been or will be as of
the Closing duly executed and delivered by Infrastructure and constitutes and
will constitute legal, valid and binding obligations of Infrastructure,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally or the availability of equitable remedies.
 
3.13 Consents; Approvals; Conflict. No consent, approval, authorization or order
of any court or governmental agency or other body is required for the
Shareholder to consummate the Exchange. Neither the execution, delivery,
consummation or performance of this Agreement shall conflict with, or constitute
a breach of any law or regulation and no prior approval is necessary by or
under, Infrastructure’s articles of incorporation, bylaws or any note, mortgage,
indenture, deed of trust, lease, obligation, or other agreement or instrument to
which Infrastructure is a party.
 
 
 

--------------------------------------------------------------------------------

 
3.14 Property. Attached to this Agreement or will be at the Closing SCHEDULE A
with descriptions of all mineral claims owned or which Infrastructure has the
exclusive right to explore and which are included within the definition of
“Properties” as that term is used in this Agreement. Infrastructure represents
and warrants that at the Closing they will have registered rights to those
mineral claims, free of all regulatory, liens or encumbrances and will have such
registered rights at Closing. Infrastructure will provide at the Closing, proof
of clear title or right to the mineral claims and leases included in the
SCHEDULE A.
 
3.15 Restrictive Covenants. Prior to the consummation of the Exchange,
Infrastructure shall conduct its business in the ordinary and usual course
without unusual commitments and in compliance with all applicable laws, rules,
and regulations. Furthermore, Infrastructure will not, without the prior written
consent of the Company, (i) make any changes in its capital structure, (ii)
incur any liability or obligation other than current liabilities incurred in the
ordinary and usual course of business, (iii) incur any material indebtedness for
borrowed money, (iv) make any loans or advances other than in the ordinary and
usual course of business, (v) declare or pay any dividend or make any other
distribution with respect to its capital stock, (vi) issue, sell, or deliver or
purchase or otherwise acquire for value any of its stock or other securities, or
(vii) mortgage, pledge, or subject to encumbrance any of its assets or
Properties or sell or transfer any of its assets or Properties.
 
3.16 Disclaimer of Further Warranties; Etc. Except as expressly set forth in
this Agreement and the Schedule hereto, the Company has made no other
representation or warranty to Infrastructure or the Shareholder in connection
with the Exchange. Infrastructure's and the Shareholder’s decision to enter into
the Exchange is based upon their own independent judgment and investigation and
not on any representations or warranties of the Company, other than those
expressly stated in this Agreement and in the Schedule hereto.
 
3.17 Environmental Matters. Infrastructure, or the Shareholder or any
predecessor entity controlled by the Shareholder and or associates of the
Shareholder:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) has not (A) generated, used, transported, treated, stored, released or
disposed of any hazardous substance in violation of any applicable laws; or (B)
engaged in any generation, use, transportation, treatment, storage, release or
disposal of any hazardous substance in connection with the conduct of its
business or the use of any property or facility which has created or might
reasonably be expected to create any liability under any applicable laws or
which would require reporting to or notification of any governmental entity and
will not have at the Closing.
 
(b) has not (A) received notice that they are potentially responsible parties
for an environmental cleanup site or for corrective action under any applicable
law; (B) submitted or been required to submit any environmental notice pursuant
to any applicable law; (C) received any written request for information in
connection with any environmental cleanup site; or (D) been required to
undertake any prospective or remedial action or clean-up action of any kind at
the request of any governmental entity, or at the request of any other person,
relating to any applicable environmental law and will not have at the Closing.
 
(c) has conducted all of its operations and exploration activities in material
compliance with all applicable environmental laws.
 
Infrastructure and the Shareholder are not aware of any environmental claim,
investigation or violation that would affect the ability of Infrastructure. to
explore the Properties.
 
4.    REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER. The Shareholder
represents and warrants to the Company that the following are true and correct
as of the date hereof and will be true and correct through the Closing as if
made on that date:
 
4.1 Ownership of the Infrastructure Shares. The Shareholder owns, of record and
beneficially, the number of Infrastructure Shares set out herein; the
Shareholder’s shares are free and clear of all liens, claims, rights or other
encumbrances whatsoever and of all options and similar rights of third persons;
and no person has or will have any right in and to such share except as is
created by force of any applicable law. No third party has or at Closing will
have any right of first refusal, pre-emptive right, option or similar right to
acquire the Infrastructure Shares of the Shareholder prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2 Full right and Legal Capacity. The Shareholder has the full right, power and
legal capacity to enter into this Agreement and sell and deliver the
Infrastructure Shares to the Company.
 
4.3 Solvency. The Shareholder represent and warrant that he is not now insolvent
and will not be insolvent after selling and delivering the Infrastructure Shares
to the Company on the terms of this Agreement, and in exchange for the
Infrastructure Shares being sold hereby the Shareholder is receiving new
consideration at least equal to the full and fair value of the Infrastructure
Shares being sold.
 
4.4 Acknowledgements Regarding the Company and the Exchange Shares.
 
(a) Infrastructure and the Shareholder understand and acknowledge that the
Company is a publicly reporting company with no current revenues. The
Shareholder recognizes that the Exchange Shares are speculative and involve a
high degree of risk, and that the prospects and future success of the Company
depend principally on its ability to raise sufficient capital to carry out
exploration on the Properties.
 
(b) The Shareholder acknowledges and agrees that he has been furnished with or
has access to the Company’s latest regulatory filings (for information purposes
only) setting out its business, assets, financial condition and plan of
operation. The Shareholder further represent that he has full knowledge of the
Company and its business, assets, results of operations, financial condition and
plan of operation and the terms and conditions of the issuance of the Exchange
Shares. The Shareholder acknowledges that he has full access to all of the
affairs of the Company as a result of his position as Chief Executive Officer of
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) In connection with the issuance and delivery of the Exchange Shares, the
Shareholder understand and acknowledge that the Exchange Shares have not been
registered under the Securities Act and have been issued in reliance upon
exemptions from registration provided by Section 4(2) of the Securities Act and
Regulation D promulgated under the Securities Act, on the grounds that the
transactions contemplated in this Agreement do not involve any public offering.
The Shareholder is acquiring the Exchange Shares for this own account, and not
for the account of any other person, and not for distribution, assignment or
resale to others, or for pledge or hypothecation, and no other person has or is
intended to have a direct or indirect ownership or contractual interest in the
Exchange Shares except as may exist or arise by operation of law. The
Shareholder acknowledge that the Exchange Shares are "restricted securities" as
that term is defined in Rule 144(a) of the General Rules and Regulations under
the Securities Act and understand that the Exchange Shares must be held
indefinitely until they are subsequently registered for re-sale under the
Securities Act or an exemption from such registration requirements is available
for their re-sale. The Shareholder understands and agrees that the prior written
consent of the Company will be necessary for any transfer of the Exchange Shares
until the Exchange Shares have been duly registered for re-sale or the transfer
is made in accordance with Rule 144 or other available exemption under the Act.
The Shareholder further understand that every certificate issued by the Company
evidencing Exchange Shares will bear a legend restricting transfer as provided
in this Agreement.
 
(d) The Shareholder, has such knowledge and experience in financial, tax and
business matters as to enable the Shareholder to utilize his knowledge of the
Company, in connection with the Exchange and issuance of the Exchange Shares, to
evaluate the merits and risks of acquiring the Exchange Shares and to make an
informed investment decision with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) The Shareholder acknowledges that he has reviewed the current disclosure
filings of the Company for information purposes and that the Exchange Shares are
not being sold pursuant to a Prospectus.
 
4.5 True and Correct Information and Material Changes. All information which the
Shareholder has provided or will provide to the Company is or will be correct
and complete as of the date furnished to the Company, and, if there should be
any material change in such information prior to the Closing as to Shareholder,
will immediately provide the Company with such information.
 
4.6 No Solicitation. Shareholder was not solicited by the Company by any form of
general solicitation or general advertising, including but not limited to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
made available over telephone lines by any information service, or any seminar
or meeting whose attendees had been invited by any means of general solicitation
or general advertising.
 
4.7 No Other Representations or Warranties. Except as expressly set forth in
this Agreement and the Schedule hereto, the Company has not made any
representation or warranty to the Shareholder in connection with this Agreement.
The Shareholder’s decision to enter into the Exchange is based upon his own
independent judgment and investigation and not on any representations or
warranties of the Company other than those expressly stated in this Agreement
and in the Schedules hereto.
 
4.8 No Operations. Other than certain reimbursements if any paid to
Infrastructure in connection with the transactions contemplated by this
Agreement, Infrastructure has had any revenue or operations since inception.
 
5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Unless specifically stated
otherwise, the Company represents and warrants to the other parties that the
following are true and correct as of the date hereof and will be true and
correct through the Closing as if made on that date.
 
 
 

--------------------------------------------------------------------------------

 
 
5.1 Organization and Good Standing. The Company is and on the Closing will be
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
 
5.2 Authorized Capitalization. As provided in its Articles of Incorporation, the
authorized capital stock of the Company consists of 100,000,000 common shares of
common stock at par value $.0001 per share, of which not more than 55,000,000
shares will be issued and outstanding prior to the Closing and 50,000,000
shares, par value $.0001 per share, are designated as preferred stock, none of
which are issued or outstanding or will be at Closing.
 
5.3 Declaration of Interest. The Company declares that in its decision to
acquire Infrastructure, it is relying on independent legal, financial and tax
experts and other technical personnel, and that the Company’s decision to enter
into this Agreement is based upon its own independent judgment, investigation
and evaluation by disinterested members of its Board of Directors and
management, and not on any representations or warranties of the Shareholder,
other than those expressly stated in this Agreement and in the Schedules hereto.
Furthermore, the Company hereby declares that its principle business is the
acquisition, exploration and development of mineral properties, both in the
United States and in foreign countries and that it has the requisite technical
and managerial personnel and experience to conduct such business and that such
technical and managerial experience was employed in the evaluation of the
mineral potential of Infrastructure’s Properties,.
 
5.4 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or threatened against or affecting the Company in any
court or by or before any federal, state, municipal or other governmental
department, commission, board, bureau, agency or other instrumentality, domestic
or foreign, or arbitration tribunal or other forum. There are no judgments,
decrees, injunctions, writs, orders or other mandates outstanding to which the
Company is a party or by which it is bound or affected.
 
5.5 Authorization and Validity. The execution, delivery and performance by the
Company of this Agreement and any other agreements contemplated hereby, and the
consummation of the transactions contemplated hereby and thereby, has been
approved by the disinterested members of the Company’s Board of Directors. .
This Agreement and any other agreement contemplated hereby have been or will be
as of the Closing duly executed and delivered by the Company and constitute and
will constitute legal, valid and binding obligations of the Company, enforceable
against it in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally or the availability of equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
5.6 Taxes. All income, excise, unemployment, social security, occupational,
franchise and other taxes, duties, assessments or charges levied, assessed or
imposed upon the Company by the United States or by any state or municipal
government or subdivision or instrumentality thereof have been duly paid or
adequately provided for, and all required tax returns or reports concerning any
such items have been duly filed or will be so filed.
 
5.7 Indebtedness to or from Affiliates. The Company is not and will not be
indebted to any officer, director, employee or Shareholder thereof as of the
Closing. No money or property is owed to the Company by any officer, director,
employee or Shareholder thereof, and none will be owed as of the Closing.
 
5.8 Consents; Approvals; Conflict. No consent, approval, authorization or order
of any court or governmental agency or other body is required for the Company to
execute and perform its obligations under this Agreement. Neither the execution,
delivery, consummation nor performance of this Agreement shall conflict with,
constitute a breach of the Company's articles of incorporation and bylaws, as
amended to date, or any note, mortgage, indenture, deed of trust or other
agreement of instrument to which the Company is a party or by which it is bound
nor, to the best of the Company's knowledge and belief, any existing law, rule,
regulation, or any decree of any court or governmental department, agency,
commission, board or bureau, domestic or foreign, having jurisdiction over the
Company. The Company has timely, accurately, and completely filed all reports,
statements and schedules required under applicable federal and state securities
laws with the U.S. Securities and Exchange Commission and all governing
securities authorities, if any.
 
5.9 Disclaimer of Further Warranties; Etc. Except as expressly set forth in this
Agreement and the Schedule hereto, neither Infrastructure nor the Shareholder
has made any other representation or warranty to the Company in connection with
the Exchange. The Company's decision to enter into the Exchange is based upon
the Company's own independent judgment and investigation by disinterested
members of its Board of Directors and management and not on any representations
and warranties of Infrastructure or the Shareholder other than those expressly
stated in this Agreement and in the Schedule hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
6.    CONDITIONS TO OBLIGATIONS OF THE PARTIES; DELIVERIES. All obligations of
the parties under this Agreement are subject to the fulfillment, prior to the
Closing, of all conditions precedent and to performance of all covenants and
agreements and completion of all deliveries contemplated herein, unless
specifically waived in writing by the party entitled to performance or to demand
fulfillment of the covenant or delivery of the documents.
 
6.1 Documents to be delivered by Infrastructure to the Company. At the Closing,
the following documents shall be delivered to the Company by Infrastructure or
the Shareholder, as the case may be, which documents shall be reasonably
satisfactory in form and content to the Company's counsel:
 
(a) Certificates executed by an authorized signing officer of Infrastructure,
dated as of the Closing, certifying that the representations and warranties of
Infrastructure, contained in this Agreement and the information set forth in the
Schedule of Infrastructure hereto are then true and correct and that
Infrastructure has complied with all agreements and conditions required by this
Agreement and all related agreements to be performed or complied with by
Infrastructure.
 
(b) A copy of the directors' resolution or the minutes of the meeting of the
directors of Infrastructure approving the execution and performance of this
Agreement.
 
(c) The certificates evidencing the Infrastructure Shares, indorsed on the
reverse side for transfer or accompanied by a signed stock power in form
reasonably satisfactory to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) All financial records of Infrastructure.
 
(e) All reports and documents in the possession of Infrastructure related to any
of the Properties
 
(f) Minute books of Infrastructure containing incorporation documents and any
amendments thereto, bylaws, minutes of shareholder and director meetings,
resolutions and shareholder records.
 
(g) A legal opinion of counsel to Infrastructure, acceptable to the Company,
covering: (i) the existence and good standing of Infrastructure as a
corporation, (ii) the authorization of the transactions contemplated herein by
Infrastructure, (iii) the valid issuance of the Infrastructure Shares that are
to be exchanged hereunder, and (iv) the binding nature of this Agreement upon
execution by Infrastructure, and the Shareholders.
 
6.2 Documents to be delivered to Infrastructure and the Shareholder. At the
Closing the following documents shall be delivered to Infrastructure and the
Shareholder by the Company, which documents shall be reasonably satisfactory in
form and content to Infrastructure's counsel:
 
(a) To the Shareholder, stock certificates evidencing the Exchange Shares.
 
(b) To Infrastructure, a certificate executed by the Company dated as of the
Closing, certifying that the representations and warranties of the Company
contained in this Agreement and the information set forth in the Schedule of the
Company are then true and correct and that the Company has complied with all
agreements and conditions required by this Agreement to be performed or complied
with by it.
 
(c) To Infrastructure, a copy of the directors' resolution or the minutes of the
meeting of the directors of the Company approving the execution and performance
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.    OTHER COVENANTS OF THE PARTIES. The parties agree that, prior to the
Closing:
 
7.1 Effectuation of this Agreement. The parties hereto each will use their best
efforts to cause this Agreement and all related agreements to become effective,
and all transactions herein and therein contemplated to be consummated, in
accordance with its and their terms, to obtain all required consents, waivers
and authorizations of governmental entities and other third parties, to make all
filings and give all notices to those regulatory authorities or other third
parties which may be necessary or reasonably required in order to effect the
transactions contemplated in this Agreement, and to comply with all federal,
local and State rules and regulations as may be applicable to the contemplated
transactions in the United States.
 
7.2 Restriction on Action. The parties each agree that they will not do any
thing or act prohibited by this Agreement or any related agreement, or fail to
do any thing or act which he or it has undertaken to do in this Agreement or any
related agreement.
 
7.3 Confidentiality. Infrastructure the Shareholders and the Company covenant
that they each will not disclose any confidential information of the other
parties, except to its officers, directors, attorneys, accountants, and
employees involved in these transactions, and only then on the condition that
such individuals not disclose the information disclosed to them. Notwithstanding
the foregoing, the terms of this Agreement, or of any of the transactions
contemplated hereby, may be disclosed following execution hereof, provided that
each party will provide at least twenty-four hours' notice to the other party
prior to making the initial public announcement regarding the transaction. In
addition, either party may disclose this Agreement or any part hereof to any
third party at any time if required to do so by law, this Agreement or other
contractual obligation. Infrastructure and the Shareholder acknowledge that the
Company is a reporting company in the United States and that the Company will
control the public dissemination of information about this transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
8.    SURVIVAL OF COVENANTS AND WARRANTIES.
 
8.1 Survival of Covenants and Warranties. The representations, warranties,
covenants and agreements made by Infrastructure and Shareholder on the one hand,
and the Company on the other hand, shall survive the Closing for a period of two
years and shall be fully enforceable at law or in equity against such other
party and its successors and assigns for a period of one year after the Closing.
Any investigation at any time made by or on behalf of (or any disclosure to) any
party hereto shall not diminish in any respect whatsoever its right to rely on
the representations and warranties of the other party hereto.
 
8.2 Notice of Claims. The Company, Infrastructure and the Shareholder each agree
to give prompt written notice to the other of any claim against the party giving
notice which might give rise to a claim by it against the other party hereto,
stating the nature and basis of the claim and the actual or estimated amount
thereof.
 
9.    TERMINATION OF THIS AGREEMENT.
 
9.1 Grounds for Termination. This Agreement shall terminate:
 
(a) By mutual written consent of the Company, the Shareholder and
Infrastructure; or
 
(b) By Company or Infrastructure, if:
 
(i) all the conditions precedent to its respective obligations hereunder have
not been satisfied or waived prior to the Closing, as it may be accelerated or
extended;
 
(ii) any party shall have defaulted or refused to perform in any material
respect under this Agreement, or if the Company or Infrastructure should have
reasonable cause to believe there has been a material representation concerning,
or failure or breach of, any representation or warranty by the other party, or
if it appears that either Infrastructure or the Company has committed any
unlawful acts affecting the other party;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) the transactions contemplated in this Agreement and related agreements
have not been consummated on the Closing, as it may be accelerated or extended,
OR
 
(iv) either the Company or Infrastructure shall reasonably determine that the
transactions contemplated in this Agreement have become inadvisable by reason of
the institution or threat by any federal, state or municipal governmental
authorities or by other person whatever of a formal investigation or of any
action, suit or proceeding of any kind against either or both parties which in
one party's reasonable belief is material in light of the other party's
business, prospects, properties or financial condition;
 
9.2 Manner of Termination. Any termination of this Agreement (other than an
automatic termination) shall be made in accordance with the above listed grounds
and, if terminated by Infrastructure or the Company, shall be accompanied by a
copy of the resolution of the terminating party's board of directors. Written
notice of termination shall be given to the other party as required in this
Agreement as promptly as is practical under the circumstances. Upon a party's
receipt of such termination notice, this Agreement shall terminate and the
transactions herein contemplated shall be abandoned without further action by
the parties.
 
9.3 Survival of Confidentiality Provisions. Upon termination of this Agreement
for any reason, (i) the covenants of the parties concerning the confidentiality
and proprietary nature of all documents and other information furnished
hereunder shall remain in force except as to information which has otherwise
become public knowledge, and (ii) each party shall promptly return all documents
received from the other party in connection with this Agreement. This Paragraph
constitutes a mutual covenant of the parties, and either may judicially enforce
it.
 
10.   MISCELLANEOUS PROVISIONS.
 
10.1 Assignment. Neither this Agreement nor any right created hereby or in any
agreement entered into in connection with the transactions contemplated hereby
shall be assignable by any party hereto without the prior written consent of the
parties not seeking assignment, and any purported assignment without such
consent shall be null and void and of no force or effect. No such assignment
shall relieve the assignor of any obligations created under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
10.2 Parties in Interest; No Third Party Beneficiaries. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and permitted assigns. Neither this Agreement nor
any other agreement contemplated hereby shall be deemed to confer upon any
person not a party hereto or thereto any rights or remedies hereunder or
thereunder, except as expressly set forth in this Agreement.
 
10.3 Entire Agreement. This Agreement and the agreements contemplated hereby
constitute the entire agreement of the parties regarding the subject matter
hereof, and supersede all prior agreements and understandings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.
 
10.4 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Further, in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and be legal, valid and
enforceable.
 
10.5 Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of all parties contained herein shall survive the
Closing, and all statements contained in any certificate, exhibit or other
instrument delivered by or on behalf of the Company or Infrastructure, as the
case may be, and, notwithstanding any provision in this Agreement to the
contrary, shall survive the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6 Interpretation. This Agreement shall be governed by and construed under the
laws of the State of Delaware with the exception that if any provision of this
Agreement is deemed to be in conflict with any treaty duly ratified between the
Government of the United States and the Government of Canada, including but not
limited to tariff and trade agreements, tax treaties, general treaties of
commerce and business, or if any provision of the Agreement is deemed to be in
conflict with any pertinent provision of the Mining laws of Canada, then such
provision shall be governed by and interpreted under the law of the specific
treaty as ratified jointly by the governments, or in the case of a conflict of
any of the provisions herein with any of the provisions of the Mining Law of
Canada, then said provision shall be governed by and interpreted under the
Mining Law of Canada.
 
10.7 Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof. Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural. Use of the words "herein", "hereof", "hereto"
and the like in this Agreement shall be construed as references to this
Agreement as a whole and not to any particular provision in this Agreement,
unless otherwise noted.
 
10.8 Notice. Any notice or communication hereunder or in any agreement entered
into in connection with the transactions contemplated hereby must be in writing
and given by depositing the same in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, by telefax transmission or by delivery by use of a messenger
which regularly retains its delivery receipts. Such notice shall be deemed
received on the date on which it is delivered to the addressee. For purposes of
notice, the addresses of the parties shall be, if to Shareholders, sent to
Infrastructure for forwarding, and:



 
If to Infrastructure:
c/o Todd Montgomery
 
Or the Shareholder
870 State Route 339,
   
Yerington NV 89447-2945
             
If to Company:
1135 Terminal Way
   
Suite 207B Reno NV 89502

 
 
 

--------------------------------------------------------------------------------

 
 
10.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies shall constitute enforceable original documents.
The Company shall be responsible to provide each party to the Agreement, a fully
executed copy once all signatures have been received.
 
10.10 Prevailing Party (Attorneys' Fees) Clause. In the event of any litigation
or proceeding arising as a result of the breach of this Agreement or the failure
to perform hereunder, or failure or untruthfulness of any representation or
warranty herein, the party or parties prevailing in such litigation or
proceeding shall be entitled to collect the costs and expenses of bringing or
defending such litigation or proceeding, including reasonable attorneys' fees,
from the party or parties not prevailing.
 
10.11 Relationship of the Parties. Nothing in this Agreement is intended to be
construed so as to suggest that the parties hereto are partners or joint
ventures, or that any party or its employees is the employee or agent of the
other. Neither Infrastructure nor the Company has any express or implied right
or authority under this Agreement to assume or create any obligations on behalf
of or in the name of the other party to any contract, agreement, arrangement,
understanding or undertaking with any third party.
 
10.12 No Advice Given. Infrastructure and the Shareholder acknowledge and agree
that they have neither asked for nor received any legal or tax advice from the
Company or its Directors or any other person associated with the Company in
regard to this Agreement or the transactions herein contemplated, and have
instead relied on advice and counsel furnished by their own legal or other
advisers in order to satisfy themselves as to the tax and other legal
implications to them of the Exchange and issuance of the Exchange Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
10.13 Acknowledgment by Shareholder. The Shareholder acknowledges and agree that
their execution of this Agreement shall constitute a written consent in lieu of
a meeting of the Shareholders of Infrastructure, and that no meeting of or
written consent or other action by the Shareholder of Infrastructure is
necessary to ratify the valid execution and performance of this Agreement and
consummation of the Exchange by Infrastructure.
 


 
IN WITNESS WHEREOF, all parties have executed this Agreement as of the date
first written above;
 


SILVER RESERVE CORP.
 
/s/ Mason Douglas
Mason Douglas President
   
INFRASTRUCTURE MATERIALS CORP US
   
/s/ Todd Montgomery
Todd Montgomery, President
     
THE SHAREHOLDER
   
/s/ Todd Montgomery
Todd Montgomery, sole shareholder:



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
MH 1 - 84
Sections 16, 20 & 30, T 37 N, R 58 E, MDB&M
Elko County, Nevada
 
Claim Name
Elko County File No.
BLM NMC 
MH 1
598156
989047
MH 2
598157
989048
MH 3
598158
989049
MH 4
598159
989050
MH 5
598160
989051
MH 6
598161
989052
MH 7
598162
989053
MH 8
598163
989054
MH 9
598164
989055
MH 10
598165
989056
MH 11
598166
989057
MH 12
598167
989058
MH 13
598168
989059
MH 14
598169
989060
MH 15
598170
989061
MH 16
598171
989062
MH 17
598172
989063
MH 18
598173
989064
MH 19
598174
989065
MH 20
598175
989066
MH 21
598176
989067
MH 22
598177
989068
MH 23
598178
989069
MH 24
598179
989070
MH 25
598180
989071
MH 26
598181
989072
MH 27
598182
989073
MH 28
598183
989074
MH 29
598184
989075
MH 30
598185
989076
MH 31
598186
989077
MH 32
598187
989078
MH 33
598188
989079
MH 34
598189
989080
MH 35
598190
989081
MH 36
598191
989082
MH 37
598192
989083
MH 38
598193
989084
MH 39
598194
989085
MH 40
598195
989086
MH 41
598196
989087
MH 42
598197
989088
MH 43
598198
989089

Schedule A continued
 
 
 

--------------------------------------------------------------------------------

 



 
Claim Name
Elko County File No.
BLM NMC
 
MH 44
598199
989090
 
MH 45
598200
989091
 
MH 46
598201
989092
 
MH 47
598202
989093
 
MH 48
598203
989094
 
MH 49
598204
989095
 
MH 50
598205
989096
 
MH 51
598206
989097
 
MH 52
598207
989098
 
MH 53
598208
989099
 
MH 54
598209
989100
 
MH 55
598210
989101
 
MH 56
598211
989102
 
MH 57
598212
989103
 
MH 58
598213
989104
 
MH 59
598214
989105
 
MH 60
598215
989130
 
MH 61
598216
989106
 
MH 62
598217
989107
 
MH 63
598218
989108
 
MH 64
598219
989109
 
MH 65
598220
989110
 
MH 66
598221
989111
 
MH 67
598222
989112
 
MH 68
598223
989113
 
MH 69
598224
989114
 
MH 70
598225
989115
 
MH 71
598226
989116
 
MH 72
598227
989117
 
MH 73
598228
989118
 
MH 74
598229
989119
 
MH 75
598230
989120
 
MH 76
598231
989121
 
MH 77
598232
989122
 
MH 78
598233
989123
 
MH 79
598234
989124
 
MH 80
598235
989125
 
MH 81
598236
989126
 
MH 82
598237
989127
 
MH 83
598238
989128
 
MH 84
598239
989129



 
 

--------------------------------------------------------------------------------

 

Schedule A continued
LM 1 - 52
Sections 10, 11, 14, 15, 22 & 23, T 6 N, R 35 E, MDB&M
Mineral County, Nevada


Claim Name
Mineral County File No.
BLM NMC
 
LM 1
145554
986920
 
LM 2
145555
986921
 
LM 3
145556
986922
 
LM 4
145557
986923
 
LM 5
145558
986924
 
LM 6
145559
986925
 
LM 7
145560
986926
 
LM 8
145561
986927
 
LM 9
145562
986928
 
LM 10
145563
986929
 
LM 11
145564
986930
 
LM 12
145565
986931
 
LM 13
145566
986932
 
LM 14
145567
986933
 
LM 15
145568
986934
 
LM 16
145569
986935
 
LM 17
145570
986936
 
LM 18
145571
986937
 
LM 19
145572
986938
 
LM 20
145573
986939
 
LM 21
145574
986940
 
LM 22
145575
986941
 
LM 23
145576
986942
 
LM 24
145577
986943
 
LM 25
145578
986944
 
LM 26
145579
986945
 
LM 27
145580
986946
 
LM 28
145581
986947
 
LM 29
145582
986948
 
LM 30
145583
986949
 
LM 31
145584
986950
 
LM 32
145585
986951
 
LM 33
145586
986952
 
LM 34
145587
986953
 
LM 35
145588
986954
 
LM 36
145589
986955

 
 
 

--------------------------------------------------------------------------------

 
Schedule A continued
 
 
Claim Name
Mineral County File No.
BLM NMC
 
LM 37
145590
986956
 
LM 38
145591
986957
 
LM 39
145592
986958
 
LM 40
145593
986959
 
LM 41
145594
986960
 
LM 42
145595
986961
 
LM 43
145596
986962
 
LM 44
145597
986963
 
LM 45
145598
986964
 
LM 46
145599
986965
 
LM 47
145600
986966
 
LM 48
145601
986967
 
LM 49
145602
986968
 
LM 50
145603
986969
 
LM 51
145604
986970
 
LM 52
145605
986971



Schedule A
MP 1 - 138
Sections 1, 5, 6, 13, 18, 19, 24, 25, 26, 30, 31, 32, 35, 36
T 9S,10S, R 43 & 44 E, MDB&M
Bear Lake and Caribou Counties, Nevada


Claim Name
County File No. 
MP 1
181471
MP 2
181472
MP 3
181473
MP 4
181474
MP 5
181475
MP 6
181476
MP 7
181477
MP 8
181478
MP 9
181479
MP 10
181480
MP 11
181481
MP 12
181482
MP 13
181483
MP 14
181484
MP 15
181485
MP 16
181486
MP 17
181487
MP 18
181488
MP 19
181489
MP 20
181490
MP 21
181491
MP 22
181492
MP 23
181493

 
 
 

--------------------------------------------------------------------------------

 
Schedule A continued


Claim Name
County File No.  
MP 24
181494
MP 25
181495
MP 26
181496
MP 27
181497
MP 28
181498
MP 29
181499
MP 30
181500
MP 31
181501
MP 32
181502
MP 33
181503
MP 34
181504
MP 35
181505
MP 36
181506
MP 37
181507
MP 38
181508
MP 39
181509
MP 40
181510
MP 41
181511
MP 42
181512
MP 43
181513
MP 44
181514
MP 45
181515
MP 46
181516
MP 47
181517
MP 48
181518
MP 49
181519
MP 50
181520
MP 51
181521
MP 52
181522
MP 53
181523
MP 54
181524
MP 55
181525
MP 56
181526
MP 57
181527
MP 58
181528
MP 59
181529
MP 60
181530
MP 61
181531
MP 62
181532
MP 63
181533
MP 64
181534
MP 65
181535
MP 66
181536
MP 67
181537
MP 68
181538
MP 69
181539

 
 
 

--------------------------------------------------------------------------------

 
Schedule A continued


Claim Name
County File No.
MP 70
181540
MP 71
181541
MP 72
181542
MP 73
181543
MP 74
181544
MP 75
181545
MP 76
181546
MP 77
181547
MP 78
181548
MP 79
181549
MP 80
181550
MP 81
181551
MP 82
181552
MP 83
181553
MP 84
181554
MP 85
181555
MP 86
181556
MP 87
181557
MP 88
181558
MP 89
181559
MP 90
181560
MP 91
181561
MP 92
181562
MP 93
181563
MP 94
181564
MP 95
181565
MP 96
181566
MP 97
181567
MP 98
181568
MP 99
181569
MP 100
181570
MP 101
181571
MP 102
181572
MP 103
181573
MP 104
181574
MP 105
181575
MP 106
181576
MP 107
181577
MP 108
181578
MP 109
181579
MP 110
181580
MP 111
181581
MP 112
181582
MP 113
181583
MP 114
181584
MP 115
181585

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A continued


Claim Name
County File No.
MP 116
181586
MP 117
181587
MP 118
181588
MP 119
181589
MP 120
181590
MP 121
181591
MP 122
181592
MP 123
181593
MP 124
181594
MP 125
181595
MP 126
181596
MP 127
181597
MP 128
181598
MP 129
181599
MP 130
181600
MP 131
181601
MP 132
181602
MP 133
181603
MP 134
181604
MP 135
181605
MP 136
181606
MP 137
181607
MP 138
181608



 
 
 

--------------------------------------------------------------------------------

 